UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                  No. 08-7618


CHARLES E. PRINGLE,

                   Petitioner - Appellant,

             v.

WARDEN, UNITED STATES PENITENTIARY HAZELTON,

                   Respondent – Appellee,

             and

UNITED STATES DEPARTMENT OF JUSTICE; US PAROLE COMMISSION;
USP HAZELTON,

                   Respondents.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:06-cv-00160-FPS-JSK)


Submitted:    January 15, 2009                  Decided:   January 22, 2009


Before MOTZ and       SHEDD,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles E. Pringle, Appellant Pro Se. Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Betsy C. Jividen,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Charles E. Pringle, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)    petition.     We    have   reviewed     the   record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          Pringle v. Warden, No. 5:06-cv-00160-

FPS-JSK    (N.D.W.    Va.    July   9,   2008).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         3